Citation Nr: 1032227	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-01 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability 
other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The Veteran testified at a Travel 
Board hearing held at the Winston-Salem RO in March 2009.

In April 2009, the Veteran submitted additional evidence that 
consisted of VA treatment records for treatment from 1976 to 
1978.  This evidence was accompanied by a waiver of review by the 
agency of original jurisdiction, validly executed pursuant to 
38 C.F.R. § 20.1304(c).  This evidence has been incorporated into 
the claims file and made a part of the record on appeal.

In an April 2009 decision and remand, the Board denied the 
Veteran's claim of service connection for posttraumatic stress 
disorder (PTSD).  Hence, that issue is not on appeal.  The Board 
also reopened the Veteran's claim of service connection for a 
psychiatric disability other than PTSD.  The substantive service 
connection claim was remanded for further development, which was 
to include scheduling the Veteran for a new VA examination and 
readjudication by the RO.  The Board is satisfied that the action 
directed in its remand have been performed.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with depression since January 
1977, and, that disorder has been manifested by continuing 
psychiatric symptoms since that time.

2.  The evidence for and against the Veteran's claim for service 
connection for a psychiatric disorder other than PTSD is in 
relative equipoise on the question of whether the Veteran's 
current disability for depression was first manifest during or 
aggravated by his active duty service.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for service connection for a psychiatric disability other than 
PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In the current appeal, the Board has considered whether VA has 
fulfilled its notification and assistance requirements under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. § 3.159.  Nevertheless, given the favorable action 
taken below, no further notification or assistance in developing 
the facts pertinent to this limited matter is required at this 
time.  Indeed, any such action would result only in delay.

II.  Service Connection for a Psychiatric Disability other than 
PTSD

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
generally requires competent evidence showing: (1) the existence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  In order to show chronic disease in service, the 
evidence must show a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity during service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either case, or, whether the preponderance of the evidence is 
against the claim, in which case the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, VA 
shall give the benefit of the doubt to the claimant. See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2009).

In this case, the Veteran contends that he experienced 
psychiatric symptoms during service, and that he was hospitalized 
for 30 days during service following an attempted suicide.  He 
further reports that he has experienced continuous psychiatric 
symptoms since that time.  The Veteran's assertions in this 
regard are supported by a statement received from his father in 
January 2005.  Further, the Veteran's statements as to continuity 
of symptoms are supported by various private and VA treatment 
records that reflect continuous psychiatric treatment, with 
intermittent hospitalization, since January 1977 for depression 
and withdrawal from object relationships.  Subsequent private and 
VA treatment records through 2006 document an ongoing diagnosis 
of major depressive disorder.

In June 2009, the Veteran was seen for a VA psychiatric 
examination.  In the corresponding report, the VA examiner 
provides a multi-axis diagnosis that includes an Axis I diagnosis 
of depressive disorder NOS (not otherwise specified) that is 
marked by moderate and persistent symptoms.  In a February 2010 
addendum report, the examiner states that he is unable to provide 
an opinion as to the degree to which the Veteran's active duty 
service contributed to his depression without resort to 
speculation.  Nonetheless, the examiner is able to determine that 
the Veteran's depressive symptoms are of "reactive type and 
[are] not secondary to any free standing independent condition."

Although the VA examiner is unable to provide a specific opinion 
as to whether the Veteran's depression was aggravated by service, 
he is able to opine that the disorder is of "reactive type."  
Given the post-service evidence, which shows an ongoing diagnosis 
of depression since 1977, the uncontradicted lay contentions of 
the Veteran and his father, and the findings of the VA examiner, 
the evidence is in relative equipoise on the question of whether 
the Veteran's depression is related to his active duty service.  
The Board finds, having resolved reasonable doubt in the 
Veteran's favor, that the Veteran is entitled to service 
connection for a psychiatric disability other than PTSD. Gilbert, 
1 Vet. App. at 55; 38 C.F.R. § 4.3 (2009).


ORDER

Service connection for a psychiatric disability other than PTSD 
is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


